Plaintiffs in error, hereinafter called defendants, were convicted in the county court of Woodward county of the crime of unlawful possession of a still, and their punishment fixed by the jury at a fine of $250 each, and imprisonment in the county jail for a period of three months for each of the defendants. An examination of the record discloses that judgment and sentence *Page 190 
in this case was rendered on the 8th day of February, 1930, and on said date the defendants were allowed 40 days from the date of the judgment to make and serve case-made; the state granted 10 days thereafter to suggest amendments, and the case-made to be signed and settled upon five days' notice.
On the 19th day of March, 1930, for cause duly sworn, the court ordered that the defendants and each of them be given five days additional time in which to prepare and serve case-made; the state to be given 10 days to suggest amendments, and to be settled and signed upon five days' notice.
On the 18th day of March, 1930, notice of appeal was duly served on the county attorney and court clerk.
On the 29th day of March, 1930, the court signed and settled the case-made, and the same was filed in the office of the court clerk of Woodward county on the 7th day of April, 1930, and immediately thereafter withdrawn for filing in the Criminal Court of Appeals.
It appears that thereafter, and on the 8th day of April, 1930, the trial judge attempted to make an order extending the time for 30 days from the 8th day of April, 1930, in which to file case-made and appeal in the Criminal Court of Appeals, and thereafter and on the 9th day of May, 1930, plaintiffs in error filed their appeal in the office of the clerk of the Criminal Court of Appeals.
In the case of Sutton v. State, 51 Okla. Cr. 95, 299 P. 928
this court said:
"When the judge of the trial court has settled and signed the case-made and it has been attested by the court *Page 191 
clerk and filed in the clerk's office, it passes beyond his control, and thereafter cannot be amended, altered, or changed by any order of his."
This court in Sutton v. State, supra, discusses the question in detail, and cites authorities supporting the rule.
The order of the trial court made on April 8, 1930, attempting to grant additional time to file case-made was without jurisdiction and void.
The petition in error and case-made not having been filed in this court within the time allowed by law, this court obtains no jurisdiction. The attempted appeal is therefore dismissed.
DAVENPORT, P. J., and EDWARDS, J., concur.